DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.
Re-Opening Prosecution
	The prior allowance of this application, on review of a third party, has been withdrawn.  Keep in mind that the claims acted on in this action are to the claims as amended in the examiner amendment.  The pending claims being 1 and 6-16, with claims 14 and 15 withdrawn (would be considered for re-joinder upon allowance of a claim to the oral care implement).  The examiner regrets any inconvenience to applicant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1,6-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5 and 7-13 of copending Application No. 15/949,865 (reference application) (current status: allowed). Although the claims at issue are not identical, they are not patentably distinct from each other because there is substantial overlap between the claims of this and the ‘865 application.  With regard to the primary focus of this application, see claim 7 of the ‘865 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beals et al (USP 6,308,367) in view of JP 2002-28028, Ertel (USP 4,274,174) or Baertschi et al (US PUB 2009/0158540).  Beals discloses a toothbrush (10) handle (12) comprising a thumb rest (18) between the ends thereof and wherein the handle is formed of a first hard material and a second elastomer materials (claims 11-13) as well as a palm rest (22) opposite the thumb rest.  The overall length of the brush is 7.7 inches (column 2, line 51) (195.58 mm).  With regard to the ratio, ‘028 is cited as it .  
Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive.   The examiner has been placed in the position of adopting a position of a third party.  Given the nature of the invention in this case, any position with regard to the claims (in particular claim 1) could be considered to be a judgement call.   To simplify matters, the rejections have been reduced with Beals et al (USP 6,308,367) being the base or primary reference.  This discloses (i) the overall length of 7.717 inch 195.58 mm), (ii) thumb (18) and palm (22) rests on opposed sides of the handle and being formed of an elastomer with the thumb rest being concave and including an angled portion at and end thereof.  That leaves only the relative location along the device of the thumb rest.  Each of ‘028, Ertel
and ‘540 are applied for their teaching of the relative length of a grip and the overall length of a toothbrush.  They each teach locating the thumb rest (which defines the end of the grip/handle) such that a ratio within the range set forth in claim 1 is taught.  In addition, both Ertel and ‘540 discloses overall length within the claimed range as well.  The reviewing third party also took the position that KSR was applicable in this situation (see above).  The examiner would welcome a call to discuss advancing this case to issue (again).  There is a degree of hesitancy at this point as I feel my hands were tied at present.  Looking to the specification (table 1 on page 9), there is a description of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denhez et al was provided to the examiner as allegedly teaching the “ratio”.  On the assertion that the drawings in a design patent are assumed to be to scale, such could be determined by measurement thereof.  The examiner preferred to apply the references in the manner above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723